DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “50-103 layers” which is an unusual way to claim a range for the purposes of clarity of notation claiming “50-1000 layers” would enhance the clarity of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,6, and 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term "graphene-like particles" in claim 1 is a relative term which renders the claim indefinite.  The term "graphene-like particles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term graphene-like particles introduces ambiguity to what is being claimed in that the particles must be similar to graphene in some way, the closes the specification comes to defining the particles is in paragraph 0038 of the specification which describes the graphene like particles in that they are multilayer of graphene that undergo processing and then are crushed without any 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication US 2010/0124025 A1) in view of Jang et al. (US Patent Application Publication US 2015/0252241 A1).
Regarding claim 1, to the extent that claim 1 is understood in light of the Section 112 rejection set forth herein, Yamaguchi discloses  (figure 12-19 and 23-24) a wave-to-heat conversion structure being a loose tissue formed by a plurality of intersecting and hooking fibrous structures (carbon nanotubes 12 embedded in filling layer 14b), the loose tissue retaining a dendritic structure of the fibrous structure (the branching structure of the nanotubes 12, 12b seen in figure 15A-19 and 23-24), and a plurality of micro-gaps formed between the fibrous structures (between individual nanotubes 12, 12b), wherein the fibrous structure comprises  graphite (graphite can comprise the filling layer 14B per paragraph 0128), the wave-to-heat conversion structure further comprises a heat conductive layer (heat is conducted through the carbon nanotube sheet 10, 10b per at least paragraph 0049), the heat conductive layer is a composite material of the expanded graphite, graphene-like particles (graphite can comprise the filling layer 14B per paragraph 0128 and graphene is an individual layer of graphite) and carbon nanotubes (carbon nanotubes 12, 12b).
However Yamaguchi does not explicitly disclose that the fibrous structure graphite is expanded graphite which is a multilayer graphene structure having 50-103 layers or a mass percent of the expanded graphite in the heat conductive layer is greater than or equal to 70% and less than 100%, a mass percent of the graphene-like particles in the heat conductive layer is larger than 0 and less than 30%, and a mass percent of the carbon nanotubes is larger than 0 and less than 30%.
Jang teaches that the graphite within a filler material of a heat transfer sheet can be expanded graphite (per paragraph 0015 and 0051-0052 with expanded graphite flake explicitly called out) which is a multilayer graphene structure having 50-103 layers or (graphite flake is a multilayer graphene structure per paragraph 0058 that has more than 50 layers of graphene when compared to graphene flake has at most 50 layers paragraph 0057). 
It would have been obvious to one of ordinary skill in the art to have modified the generic graphite filler of Yamaguchi to be expanded graphite as taught by Jang, doing so would provide known filler material for a heat transfer sheet that can improve the heat transfer characteristics for the sheet as recognized by Jang (per paragraph 0051-0052).
While Yang in view of Jang does not disclose the specific ranges of mass percent of graphene, the graphite like particles or the carbon nanotubes; since both references disclose the constituent elements of graphite, graphene and carbon nanotubes in a heat conductive sheet the percentage values would achieve an art recognized result in that changing the mass percent values would change the heat transfer characteristic as adding the carbon containing materials can improve the heat transfer characteristics (per Jang paragraphs 0051 and 0052), Therefore, the mass percent of the graphite, graphene like particles and carbon nanotubes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result in this case changing the heat transfer characteristics. Therefore, since the general conditions of the claim, i.e. that the heat conductive layer is comprised of graphite, graphene-like particles and carbon nanotubes, was disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide structure disclosed by Yamaguchi with a mass percent of the expanded graphite in the heat conductive layer is greater than or equal to 70% and less than 100%, a mass percent of the graphene-like particles in the heat conductive layer is larger than 0 and less than 30%, and a mass percent of the carbon nanotubes is larger than 0 and less than 30%.
	Regarding claim 2, to the extent that claim 2 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 1 above and Yamaguchi  further discloses wherein the plurality of fibrous structures (at nanotubes 12) is arranged in a pile (a pile of nanotubes 12 as seen in figure 12-19).
Regarding claim 10, to the extent that claim 10 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 1 above and Yamaguchi  further discloses in the thickness of the wave-to-heat conversion structure is ranged from about 2 microns to 10 mm (as the thickness is not further defined the thickness can be any thickness of the structure such as the thickness i.e. the length for the carbon nanotubes 12 between layers which is 5-500 microns per paragraph 0064).

Claims 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication US 2010/0124025 A1) in view of Jang et al. (US Patent Application Publication US 2015/0252241 A1) in view of Zhang et al. (US Patent Application Publication US 2013/0160983 A1).
Regarding claim 6, to the extent that claim 6 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 1. 
However, Yamaguchi does not explicitly disclose the thermal conductivity of the heat conductive layer. Zhang teaches that the thermal conductivity of carbon nanotubes or copper or aluminum falls within the range from about 10W/mK to 3000W/m-K ( the carbon nanotubes have a conductivity of 400W/mK to 800W/mK paragraph 0030). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have provided heat conductive  layer that fell within the conductivity range as carbon nanotubes as taught by Yamaguchi inherently have thermal conductivities that fall within the disclosed ranged as recognized by Zheng (per paragraph 0030).
	Regarding claim 8 and 9, to the extent that claim 8 and 9 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 6, however Yamaguchi does not disclose the density of the heat conductive layer is ranged from about 0.01g/cm3 to 1.5g/cm3, more specifically from about 0.4g/cm3 to 1.2g/cm3, and the thickness of the heat conductive layer is ranged from about 0.1 mm to 10 mm, or more specifically from about 0.1 mm to 5 mm.
	Zheng teaches a heat conductive layer (in carbon nanotubes 146) that has a density of 0.8g/cm3 to 1.4g/cm3 (per paragraph 0028) and a thickness of the layer is 0.12mm (120 microns per paragraph 0028). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yamaguchi to have a conductive layer density of 0.8g/cm3 to 1.4g/cm3 (per paragraph 0028) and a thickness of the layer from about 0.1 mm to 5 mm (120 microns per paragraph 0028) as recognized by Zheng, Doing so would provide a variable thermal conductivity depending on the density of the carbon nanotubes as recognized by Zheng (per paragraph 0030). Additionally, as the applicant places no criticality on the range claimed, indicating simply that the density and thickness is “preferably” be within the claimed ranges (per paragraph 0043 of the specification of the instant application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication US 2010/0124025 A1) in view of Jang et al. (US Patent Application Publication US 2015/0252241 A1) and Fichtinger et al. (US Patent Application Publication US 2012/0090820 A1).
Regarding claim 11, to the extent that claim 11 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 1, a wave-to-heat conversion structure being a loose tissue formed by a plurality of intersecting and hooking fibrous structures (carbon nanotubes 12 embedded in filling layer 14b).
However Yamaguchi does not disclose the combination of a heat source, an oriented thermal conductive block, and a wave-to-heat conversion structure, the insulating layer is configured to fix the oriented thermal conductive block, the oriented thermal conductive block is arranged in the insulating layer, the heat source is arranged in the oriented thermal conductive block, at least one side of the oriented thermal conductive block is provided with the wave-to-heat conversion structure and is in contact with the wave-to-heat conversion structure, the wave-to-heat conversion structure comprises a wave-to-heat conversion layer.
Feichtinger teaches (Figures 1-3) an insulating layer (heat insulating body element 14), a heat source (the inner walls of hollow elements 11 and 12 containing energy transmission bodies 10), an oriented thermal conductive block (hollow elements  11 and 12), and a wave-to-heat conversion structure, the insulating layer is configured to fix the oriented thermal conductive block ( as seen in figure 1 the element 14 surrounds and is in contact with  the hollow element 12 as seen in figure 1) , the oriented thermal conductive block is arranged in the insulating layer (12 is in insulating body element 14 as seen in figure 1), the heat source is arranged in the oriented thermal conductive block (the inner walls of hollow elements 11 and 12 containing energy transmission bodies 10 are within the hollow elements 11 and 12), at least one side of the oriented thermal conductive block (at hollow element 11) is provided with a wave-to-heat conversion structure (energy conductor 13  which is filed with carbon nanotubes or graphite per paragraph 0086 and 0097) and is in contact with the wave-to-heat conversion structure, the wave-to-heat conversion structure comprises a wave-to-heat conversion layer (13 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the structure of Yamaguchi with the specific heat source of Feichtinger, doing so would have provided the structure that improves radiation efficiency of Yamaguchi on to the radiation surface of Fiechtinger which would allow for heating or cooling of a building interior as recognized by Feichtinger (per paragraphs 0001, 0026, and 0109-0111) and would provide additional heat transfer efficiency.
Regarding claim 14, to the extent that claim 14 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 11 above and Feichtinger further discloses the material of the heat source is metal or thermally conductive plastic (11 is thermally conductive plastic per paragraph 0031) .
	Regarding claim 15, to the extent that claim 15 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 11 above and Feichtinger further discloses the oriented thermal conductive block (hollow elements  11 and 12) comprises a first sub-oriented thermal conductive block and a second sub- oriented thermal conductive block (11 or 12 respectively) which are separated from each other, and an accommodating space is formed between the first sub-oriented thermal conductive block and the second sub-oriented thermal conductive block to accommodate the heat source ( energy transmission bodies 10 and the inner walls of the elements 11 and 12 are within the elements 11 and 12 as seen in figure 1).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication US 2010/0124025 A1) in view of Jang et al. (US Patent Application Publication US 2015/0252241 A1) , Fichtinger et al. (US Patent Application Publication US 2012/0090820 A1) and Zhang et al. (US Patent Application Publication US 2013/0160983 A1).
Regarding claim 12, to the extent that claim 12 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 11 above. However, Yamaguchi does not explicitly disclose the thermal conductivity of the heat conductive layer. Zhang teaches that the thermal conductivity of carbon nanotubes or copper or aluminum falls within the range from about 10W/mK to 3000W/m-K ( the carbon nanotubes have a conductivity of 400W/mK to 800W/mK paragraph 0030). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have provided heat conductive  layer that fell within the conductivity range as carbon nanotubes as taught by Yamaguchi inherently have thermal conductivities that fall within the disclosed ranged as recognized by Zheng (per paragraph 0030).
	Regarding claim 13, to the extent that claim 13 is understood in light of the Section 112 rejection set forth herein, Yamaguchi as modified discloses the claim limitations of claim 12 and Feichtinger further discloses a portion of a surface of the heat source (the inner walls of hollow elements 11 containing energy transmission bodies 10) is in contact with the heat conductive layer (13) of the wave-to-heat conversion layer (11 contacts 13 as seen in figure 1 and both are in thermal contact with the fluid in the energy transmission bodies 10).
	Response to Arguments
Applicant’s arguments, see page 4-6, filed 10/8/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive based upon the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaguchi et al. (US Patent Application Publication US 2010/0124025 A1) in view of Jang et al. (US Patent Application Publication US 2015/0252241 A1) where Yamaguchi teaches the combination co carbon nanotubes and graphite and Jang teaches the specific structures that tat the graphite and graphene can take.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 20140224466 A1), Chu (US 20160168037 A1) and Abramson (US 20160376487 A1). All disclose combinations of structures with carbon nanotubes and graphite.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763